Case 1:14-cr-00075-LAP Document 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Eas OGUNGY Page 1of1

 

Seat

SP AP DY PRRD

im ae
ba o# eee egtee e ees wetneromeuncananen

| DATE PILEL: Yep 1 Gd

BOCUMENT

 

ve
fo fwted.

 

 

 

 

 

UNITED STATES OF AMERICA,

~ VVo>-

PAUL CALDER LEROUX,

 

 

[2 CR URS LAP)
14 CR 075-01 (LAP)

ORDER

LORETTA A. PRESKA, Senior United States District Judge:

The CJA attorney on duty today, Jessica Ortiz, is appointed

to represent the above-named defendant. Sentencing is scheduled

for July 23, 2019 at 10:00 a.m,

The Probation Department is

ordered to prepare the presentence report.

Dated: April 1, 2019

Yaletha @ Yewles

LORETTA A. PRESKA
Senior United States District Judge

 
